      Case 4:19-cv-00158-AW-MJF Document 65 Filed 01/16/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION
                          Case No.: 19-cv-00158-AW-MJF

CLEONDENISE BODERICK, Individually
and on behalf of all those similarly situated,

      Plaintiff,
v.
GEICO INDEMNITY COMPANY,
      Defendant.
______________________________________/

                   NOTICE TO COURT OF SETTLEMENT

      Plaintiff, Cleondenise Boderick, and Defendant, GEICO Indemnity

Company, pursuant to Local Rule 16.2(A), give notice to the Court that they have

reached a settlement in this case that will dispose of this lawsuit in its entirety. The

parties are preparing settlement and release documents and will notify the Court

when the settlement is completed.

                                            Respectfully submitted,


                                            /s/ John P.Marino
                                            John P. Marino (FBN: 814539)
                                            Lindsey R. Trowell (FBN: 678783)
                                            Kristen L. Wenger (FBN: 92136)
                                            SMITH, GAMBRELL & RUSSELL, LLP
                                            50 North Laura Street, Suite 2600
                                            Jacksonville, Florida 32202
                                            Phone: (904) 598-6100
                                            Facsimile: (904) 598-6204
                                            jmarino@sgrlaw.com
                                            ltrowell@sgrlaw.com
      Case 4:19-cv-00158-AW-MJF Document 65 Filed 01/16/20 Page 2 of 2



                                            kwenger@sgrlaw.com

                                            Dan R. Goldfine (ABN: 018788)
                                            (admitted pro hac vice)
                                            Ian Fischer (ABN: 026239)
                                            (admitted pro hac vice)
                                            HUSCH BLACKWELL          LLP
                                            5060 North 40th Street, Suite 250
                                            Phoenix, Arizona 85018
                                            Phone: (480) 824-7900
                                            Facsimile: (480) 824-7905
                                            dan.goldfine@huschblackwell.com
                                            ian.fischer@huschblackwell.com
                                            Counsel for GEICO Indemnity Company




                          CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system on January 16, 2020, which will

result in service upon all counsel of record.


                                                /s/ John P. Marino
                                                Attorney




                                          2
